Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3, 7, 10, 12-13, 16, 22, & 24 are objected to because of the following informalities:
Regarding claim 2, “The appartus of claim 1” should read –The apparatus of claim 1--.
Regarding claim 3, “generate a magnetix flux distribution map” should read – generate a magnetic flux distribution map--.
Regarding claim 3, “tissue region; display the magnetic flux” should read –tissue region; and display the magnetic flux--.
Regarding claim 7, “wherein wherein the longitudinal member” should read –wherein the longitudinal member--.
Regarding claim 10, “measure the position of longitudinal member” should read –measure the position of the longitudinal member--.
Regarding claims 10, 13, & 24, “the longtidunal member” should read –the longitudinal member--.
Regarding claims 12 & 22, “model of a least a portion” should read –model of at least a portion--.
Regarding claim 16, “generating a magnetix flux distribution map” should read –generating a magnetic flux distribution map--.
Regarding claim 16, “tissue region; displaying the magnetic flux” should read –tissue region; and displaying the magnetic flux--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device” in claims 1 & 15, “signal processing device” in claim 1, and “computing device” in claims 2 & 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “measuring device”, [0008] of the specification states “A measuring device is configured and sized to be located proximal to the distal end of the longitudinal member. The measuring device includes a magnetic sensor configured to measure biomagnetism and output magnetic flux data”.
Therefore, “measuring device” has been interpreted to be a magnetic sensor capable of being placed in a longitudinal member and inserted into the body.
Regarding “signal processing device”, [0043] of the specification states “In step 504, the magnetic flux measurements are output to the computing device through signal processing device 28. In one example, the signal processing device 28 includes the integrated circuit 30, which is configured to serve as an analog to digital converter to convert the analog magnetic signals to digital signals for processing by the computing device 14, for example, although the conversion may take place in other locations, and the signal processing device 28 may include other integrated circuits configured for providing other processing of the magnetic flux signals, such as amplification or filtering, by way of example only. In one example, the signal processing device 28 may also include a microcontroller that does some processing of the digital representations of the magnetic flux signals”.
Therefore, “signal processing device” has been interpreted to be an integrated circuit, controller, processor, or any other computerized part capable of converting analog magnetic signals from the magnetic sensor to digital data to relay to the computing device.
Regarding “computing device”, [0030] of the specification states “The computing device 14 includes at least one processor 32, a memory 34, a communication interface 35, a user input device 36, and a display interface 38, which are coupled together by a bus 39 or other link, although other types and/or numbers of systems, devices, components, parts, and/or other elements in other configurations and locations can be used”.
Paragraphs [0037]-[0038] further state “Although an example of the computing device 14 is described and illustrated herein, the computing device can be implemented on any suitable computer apparatus or computing device. It is to be understood that the apparatuses and devices of the examples described herein are for exemplary purposes, as many variations of the specific hardware and software used to implement the examples are possible, as will be appreciated by those skilled in the relevant art(s)”.
“Furthermore, each of the devices of the examples may be conveniently implemented using one or more general purpose computers, microprocessors, digital signal processors, and micro- controllers, programmed according to the teachings of the examples, as described and illustrated herein, and as will be appreciated by those of ordinary skill in the art”.
Therefore, “computing device” has been interpreted to be a computer, processor, controller, or one or more of the components listed in [0030] capable of receiving, processing, and displaying flux data.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 & 24 recite the limitation “measurement device”.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be assumed that “measurement device” is equivalent to the previously-claimed “measuring device”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (EP 3,178,393) in view of Nogami (US 2018/0067181).
Regarding claim 1, Kawabata teaches an apparatus comprising:
a longitudinal member (tubular body 10, [0015]) having a proximal end and a distal end (Figure 4), the longitudinal member configured to be located near a tissue region (heart, [0039]) in a body of a patient ([0039]); and
a measuring device (magnetic sensor portion 13, [0015]) configured and sized to be located proximal to the distal end of the longitudinal member (Figure 1), the measuring device comprising:
a magnetic sensor (magnetic sensor portion 13, [0015]) configured to measure biomagnetism ([0038]).
Per the 112(f) interpretation of “measuring device”, “measuring device” is found to be equivalent to “magnetic sensor”.  Therefore, the magnetic sensor portion 13 of Kawabata satisfies the limitations of both the claimed measuring device and magnetic sensor.
However, Kawabata fails to disclose: the magnetic sensor is configured to output magnetic flux data; and a signal processing device coupled to the magnetic sensor and configured to convert the output magnetic flux data to a digital representation of the output magnetic flux data.
Nogami teaches:
the magnetic sensor (measuring device 10, [0044]) is configured to output magnetic flux data ([0044]); and
a signal processing device (processing circuitry 150, [0044]) coupled to the magnetic sensor and configured to convert the output magnetic flux data to a digital representation of the output magnetic flux data ([0044]).
Because the magnetic flux data is transferred from the measuring device 10 (analog) the processing circuitry 150, it must undergo an analog to digital conversion.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata such that the magnetic sensor is configured to output magnetic flux data; and a signal processing device coupled to the magnetic sensor and configured to convert the output magnetic flux data to a digital representation of the output magnetic flux data, as taught by Nogami.  Because biomagnetic heart signals are measured in analog, converting them to a digital representation allows them to be output to a computer for further processing.
Regarding claim 7, Kawabata in view of Nogami teach the apparatus of claim 1, and Kawabata further teaches that the longitudinal member (tubular body 10, [0015]) is a catheter ([0016]).
Regarding claim 13, Kawabata in view of Nogami teach the apparatus of claim 1, and Kawabata further teaches that the measurement device (magnetic sensor portion 13, [0015]) is encapsulated in a distal tip of the longitudinal member (tubular body 10, [0015]) (Figure 1).
Claims 2, 15, & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami, as applied to claim 1, above, in further view of Kondo (US 6,628,978).
Regarding claim 2, Kawabata in view of Nogami teach the apparatus of claim 1.
However, Kawabata fails to disclose: a computing device communicatively coupled to the signal processing device to receive the digital magnetic flux data, the computing device comprising a processor coupled to a memory and configured to execute programmed instructions stored in the memory to: receive, from the measuring device, magnetic flux data.
Nogami teaches:
a computing device (image processing apparatus 130, [0025]) communicatively coupled to the signal processing device (processing circuitry 150, [0025]) to receive the digital magnetic flux data ([0044]), the computing device comprising a processor (central processing unit (CPU), [0028]) coupled to a memory (memory 132, [0025]) and configured to execute programmed instructions (computer-executable programs, [0026]) stored in the memory to:
receive, from the measuring device (measuring device 10, [0044], magnetic flux data (magnetic flux density, [0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata to include: a computing device communicatively coupled to the signal processing device to receive the digital magnetic flux data, the computing device comprising a processor coupled to a memory and configured to execute programmed instructions stored in the memory to: receive, from the measuring device, magnetic flux data, as taught by Nogami.  Obtaining magnetic flux data from the heart allows for certain cardiac maladies, such as arrhythmias, to be diagnosed.
However, Kawabata in view of Nogami fail to disclose that the magnetic flux data is based on electrical activity near the tissue region; and generating a magnetic flux distribution for the tissue region based on the magnetic flux data.
Kondo teaches:
the magnetic flux data is based on electrical activity near the tissue region (Column 1, Lines 8-13); and
generating a magnetic flux distribution (biomagnetic flux distribution, Column 3, Lines 24-25) for the tissue region based on the magnetic flux data (Column 3, Lines 17-29).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata and Nogami such that the magnetic flux data is based on electrical activity near the tissue region; and generating a magnetic flux distribution for the tissue region based on the magnetic flux data, as taught by Kondo.  Generating a magnetic flux distribution allows for a more complete representation of the heart’s biomagnetic activity to be taken, resulting in a more accurate diagnosis.
Regarding claim 15, Kawabata teaches a method for measuring electrical activity, the method comprising:
receiving data from a measuring device (magnetic sensor portion 13, [0015]) positioned on a longitudinal member (tubular body 10, [0015]) having a proximal end and a distal end (Figure 1), wherein the longitudinal member is configured to be located near a tissue region (heart, [0039]) in a body of a patient ([0039]) and the measuring device is located proximate to the distal end (Figure 1).
However, Kawabata fails to disclose receiving, by a computing device, magnetic flux data from the measuring device.
Nogami teaches receiving, by a computing device (image processing apparatus 130, [0025]), magnetic flux data (magnetic flux density, [0044]) from the measuring device (measuring device 10, [0044]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata to include receiving, by a computing device, magnetic flux data from the measuring device, as taught by Nogami.  Relaying the magnetic flux data from the measuring device to the computing device allows it to be further analyzed and processed in order to provide a patient with a diagnosis.
However, Kawabata in view of Nogami fail to disclose: the magnetic flux data is based on electrical activity near the tissue region; and generating, by the computing device, a magnetic flux distribution for the tissue region based on the magnetic flux data.
Kondo teaches:
the magnetic flux data is based on electrical activity near the tissue region (Column 1, Lines 8-13); and
generating, by the computing device (computer 10, Column 1, Lines 43-50), a magnetic flux distribution (biomagnetic flux distribution, Column 3, Lines 24-25) for the tissue region based on the magnetic flux data (Column 3, Lines 17-29).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata and Nogami such that the magnetic flux data is based on electrical activity near the tissue region; and generating, by the computing device, a magnetic flux distribution for the tissue region based on the magnetic flux data, as taught by Kondo.  Generating a magnetic flux distribution allows for a more complete representation of the heart’s biomagnetic activity to be taken, resulting in a more accurate diagnosis.
Regarding claim 23, Kawabata in view of Nogami and Kondo teach the method of claim 15, and Kawabata further teaches that the tissue region is a portion of the patient's heart ([0039]).
Regarding claim 24, Kawabata in view of Nogami and Kondo teach the method of claim 15, and Kawabata further teaches that the measurement device (magnetic sensor portion 13, [0015]) is encapsulated in a distal tip of the longitudinal member (tubular body 10, [0015]) (Figure 1).
Claims 3-4 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami and Kondo, as applied to claims 2 & 15, above, in further view of Holt (US 5,233,992).
Regarding claims 3-4, Kawabata in view of Nogami and Kondo teach the apparatus of claim 2, and Nogami further teaches that the processor is further configured to execute programmed instructions stored in the memory ([0026]).
However, Kawabata in view of Nogami and Kondo fail to disclose generating a magnetic flux distribution map based on the magnetic flux distribution for the tissue region; and displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation, wherein the received magnetic flux data is three-dimensional.
Holt teaches:
generating a magnetic flux distribution map (magnetic flux or field map, Column 3, Line 56) based on the magnetic flux distribution for the tissue region (phantom, liver, or region of interest, Column 3, Lines 61-62); and
displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation (Column 3, Lines 56-59), wherein the received magnetic flux data is three-dimensional (Column 3, Lines 56-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata, Nogami, and Kondo to include: generating a magnetic flux distribution map based on the magnetic flux distribution for the tissue region; and displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation, wherein the received magnetic flux data is three-dimensional, as taught by Holt.  Generating a three-dimensional magnetic flux distribution map visually communicates to the user the magnetic flux distribution data, allowing the user to analyze the data and make diagnostic decisions.
Regarding claims 16-17, Kawabata in view of Nogami and Kondo teach the method of claim 15.
However, Kawabata in view of Nogami and Kondo fail to disclose generating a magnetic flux distribution map based on the magnetic flux distribution for the tissue region; and displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation, wherein the received magnetic flux data is three-dimensional.
Holt teaches:
generating a magnetic flux distribution map (magnetic flux or field map, Column 3, Line 56) based on the magnetic flux distribution for the tissue region (phantom, liver, or region of interest, Column 3, Lines 61-62); and
displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation (Column 3, Lines 56-59), wherein the received magnetic flux data is three-dimensional (Column 3, Lines 56-59).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata, Nogami, and Kondo to include: generating a magnetic flux distribution map based on the magnetic flux distribution for the tissue region; and displaying the magnetic flux distribution map for the tissue region in a three-dimensional representation, wherein the received magnetic flux data is three-dimensional, as taught by Holt.  Generating a three-dimensional magnetic flux distribution map visually communicates to the user the magnetic flux distribution data, allowing the user to analyze the data and make diagnostic decisions.
Claims 5-6 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami and Kondo, as applied to claims 2 & 15, above, in further view of Kada (JP 2009/118910).
Regarding claims 5-6, Kawabata in view of Nogami and Kondo teach the apparatus of claim 2.
However, Kawabata in view of Nogami and Kondo fail to disclose that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time.
Kada teaches that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time ([0009]).
Because the outputs of the magnetic flux sensors are displayed in real-time, the magnetic flux data must be received in real-time as well.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata, Nogami, and Kondo such that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time.  As the longitudinal member is positioned in the heart, displaying the magnetic flux data in real-time allows the user to make any necessary changes in position to acquire the highest-quality data in a timely manner.
Regarding claims 18-19, Kawabata in view of Nogami and Kondo teach the method of claim 15.
However, Kawabata in view of Nogami and Kondo fail to disclose that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time.
Kada teaches that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time ([0009]).
Because the outputs of the magnetic flux sensors are displayed in real-time, the magnetic flux data must be received in real-time as well.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata, Nogami, and Kondo such that the received magnetic flux data is received in real-time, and the magnetic flux distribution is generated in real-time.  As the longitudinal member is positioned in the heart, displaying the magnetic flux data in real-time allows the user to make any necessary changes in position to acquire the highest-quality data in a timely manner.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami, as applied to claim 1, above, in further view of Diamond (US 2015/0219732).
Regarding claims 8-9, Kawabata in view of Nogami teach the apparatus of claim 1.
However, Kawabata in view of Nogami fail to disclose that the magnetic sensor is configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT).
Diamond teaches that the magnetic sensor is configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT) ([0057]).
Paragraph [0057] teaches a magnetic sensor with a range of 1000 nanotesla to 200 femtotesla.  This range encompasses the orders of one nanotesla and one picotesla.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata and Nogami to use a magnetic sensor configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT), as taught by Diamond.  Because the amplitudes of biomagnetic signals may be as low as the order of femtoteslas, this range ensures that the signals can be adequately recorded.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami, as applied to claim 1, above, in further view of Acker (US 5,558,091).
Regarding claim 10, Kawabata in view of Nogami teach the apparatus of claim 1, and Nogami further teaches that the processor is further configured to execute programmed instructions stored in the memory ([0026]).
However, Kawabata in view of Nogami fail to disclose that the longitudinal member further comprises a positional sensor located proximate to the distal end configured to measure the position of longitudinal member within the patient's anatomy; the positional sensor is a magnetic sensor configured to measure geomagnetism; receiving, from the positional sensor, location data for the longitudinal member; and displaying the location of the longitudinal member on a three-dimensional model of a least a portion of the tissue region.
Acker teaches:
the longitudinal member (probe body 52, Column 10, Line 1) further comprises a positional sensor (sensor 60, Column 10, Line 1) located proximate to the distal end (distal end 56, Column 10, Line 2) configured to measure the position of longitudinal member within the patient's anatomy (Column 14, Lines 23-26);
the positional sensor is a magnetic sensor (Column 10, Lines 11-15) configured to measure geomagnetism (Column 12, Lines 10-14);
receiving, from the positional sensor, location data for the longitudinal member (Column 14, Lines 23-26); and
displaying the location of the longitudinal member on a three-dimensional model of at least a portion of the tissue region (Column 20, Lines 9-30).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata and Nogami such that the longitudinal member further comprises a positional sensor located proximate to the distal end configured to measure the position of longitudinal member within the patient's anatomy; the positional sensor is a magnetic sensor configured to measure geomagnetism; receiving, from the positional sensor, location data for the longitudinal member; and displaying the location of the longitudinal member on a three-dimensional model of a least a portion of the tissue region, as taught by Acker.  Measuring and displaying the position of the longitudinal member aids in navigation of the longitudinal member to the heart, and ensures that data is collected from the correct target position.  Additionally, measuring geomagnetism eliminates the need for an external magnetic field by using an omnipresent field.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami, as applied to claim 1, above, in further view of Harel (US 2004/0138552).
Regarding claim 14, Kawabata in view of Nogami teach the apparatus of claim 1, and Kawabata further teaches disposing a magnet proximate to the distal end of the longitudinal member (Figure 1).
However, Kawabata in view of Nogami fail to disclose that the magnet comprises a permanent magnet and a positional sensor comprising a magnetic sensor grid located outside the patient's anatomy.
Harel teaches that the magnet comprises a permanent magnet ([0046]) and a positional sensor comprising a magnetic sensor grid (matrix of detectors, [0072]) located outside the patient's anatomy ([0072]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Kawabata and Nogami such that the magnet comprises a permanent magnet and a positional sensor comprising a magnetic sensor grid located outside the patient's anatomy, as taught by Harel.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami and Kondo, as applied to claim 15, above, in further view of Diamond.
Regarding claims 20-21, Kawabata in view of Nogami and Kondo teach the method of claim 15.
However, Kawabata in view of Nogami fail to disclose that the magnetic sensor is configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT).
Diamond teaches that the magnetic sensor is configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT) ([0057]).
Paragraph [0057] teaches a magnetic sensor with a range of 1000 nanotesla to 200 femtotesla.  This range encompasses the orders of one nanotesla and one picotesla.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata and Nogami to use a magnetic sensor configured to measure magnetic signals on the order of one nano Tesla (nT) and one pico Tesla (pT), as taught by Diamond.  Because the amplitudes of biomagnetic signals may be as low as the order of femtoteslas, this range ensures that the signals can be adequately recorded.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata in view of Nogami and Kondo, as applied to claim 15, above, in further view of Acker.
Regarding claim 22, Kawabata in view of Nogami and Kondo teach the method of claim 15.
However, Kawabata in view of Nogami and Kondo fail to disclose receiving, by the computing device, location data for the longitudinal member from a positional sensor located proximate to the distal end, wherein the positional sensor is a magnet configured to measure geomagnetism; and displaying the location of the longitudinal member on a three-dimensional model of a least a portion of the tissue region.
Acker teaches:
receiving, by the computing device (computer 46, Column 9, Lines 18-22), location data for the longitudinal member (probe body 52, Column 10, Line 1) from a positional sensor (sensor 60, Column 10, Line 1) located proximate to the distal end (distal end 56, Column 10, Line 2), wherein the positional sensor is a magnet (Column 10, Lines 11-15) configured to measure geomagnetism (Column 12, Lines 10-14); and
displaying the location of the longitudinal member on a three-dimensional model of at least a portion of the tissue region (Column 20, Lines 9-30).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kawabata, Nogami, and Kondo to include receiving, by the computing device, location data for the longitudinal member from a positional sensor located proximate to the distal end, wherein the positional sensor is a magnet configured to measure geomagnetism; and displaying the location of the longitudinal member on a three-dimensional model of a least a portion of the tissue region, as taught by Acker.  Measuring and displaying the position of the longitudinal member aids in navigation of the longitudinal member to the heart, and ensures that data is collected from the correct target position.  Additionally, measuring geomagnetism eliminates the need for an external magnetic field by using an omnipresent field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793